UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Inc. 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end:December 31 Date of reporting period:December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Performance and Portfolio Discussion 8 Audit Letter 14 Portfolio of Investments 15 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 24 Additional Information 40 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 12/31/12) FUND 1-YEAR 3-YEAR 5-YEAR 10-YEAR EXPENSE RATIO Firsthand Technology Opportunities Fund 16.67% 10.42% 6.17% 11.72% 1.85% Firsthand Alternative Energy Fund -23.57% -25.29% -21.05% • 1.98% NASDAQ Composite Index 17.75% 11.32% 3.78% 9.46% • S&P 500 Index 16.00% 10.86% 1.66% 7.09% • WilderHill Clean Energy Index -17.59% -26.99% -31.37% • • Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2012 Annual Report Returns Since Inception (Average Annual Total Returns as of 12/31/12) FUND (INCEPTION DATE) AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Opportunities Fund (9/30/99) -3.38% 1.47% 2.70% • Firsthand Alternative Energy Fund (10/29/07) -19.09% 2.48% 0.74% -29.36% Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 12/31/12) INDUSTRY FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 0.5% 14.3% Basic Materials • 6.1% Building Automation • 1.8% Communications 8.6% • Communications Equipment 6.0% • Computer 13.7% • Energy Efficiency • 10.7% Environmental Services • 4.6% Exchange-Traded Fund 0.2% • Industrials • 5.8% Intellectual Property • 0.0% Internet 38.2% • Medical Device 0.1% • Networking 2.2% • Other Electronics 2.7% 3.6% Power Conversion/Supply Equipment • 3.2% Renewable Energy • 40.6% Semiconductor Equipment 0.4% • Semiconductors 7.7% 6.9% Social Networking 1.1% • Software 7.2% • Net Other Assets and Liabilities 11.4% 2.4% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, It was another year of macroeconomic instability in 2012, with the European debt crisis continuing its slow burn. Credit ratings were lowered for France, Spain, Italy, and six other European Union countries. While infusions of cash from the European Central Bank prevented meltdowns in Greece and Spain, bailouts don’t create rallies—they simply kick the fiscal can farther down the road. We remain skeptical that the debt crisis will be resolved in the near term, and we believe it will continue to have a depressing effect on financial markets worldwide. Here at home, Facebook (FB) and the “fiscal cliff” were the two stories with big impacts on the market this year. First, Facebook rattled the stock market with a poorly handled initial public offering (IPO).The so-called fiscal cliff was a series of tax increases and automatic spending cuts designed to reduce the budget deficit—a scenario that would have gone into effect on January 1, 2013 had lawmakers not struck a last-minute deal in December. Nonetheless, worries over massive spending cuts and higher unemployment took their toll on the markets. Nonetheless, the NASDAQ Composite Index and S&P 500 Index finished the year up 17.75% and 16.00%, respectively. Performance for our funds was mixed, with Firsthand Technology Opportunities Fund roughly on par with its benchmarks, returning 16.67% for the year. But the environment was worse in the renewable energy sector, with Firsthand Alternative Energy Fund underperforming relative to its benchmark, the WilderHill Clean Energy Index. Detailed performance information is available on pages 2 and 3. Continued Demand for Cloud Computing Despite the continued dismal macro picture, we remain excited about the long-term prospects for technology companies. Six months ago, I talked about the sea change in technology with respect to cloud computing, highlighting Equinix (EQIX) and Rackspace (RAX) as examples of innovative businesses at the forefront of the shift to the cloud. Both of these companies continued their drive toward dominance in the second half of the year, finishing 2012 up 103.35% and 72.68%, respectively. 2013 promises to be the year that cloud infrastructure sees material penetration into businesses of all kinds. With this expansion comes a continued investment opportunity in companies with the capability to integrate the new technologies into existing IT investments, as well as to manage the new set of dynamics that these kinds of architecture introduce. Companies like software giant Oracle (ORCL), IT infrastructure firm Akamai (AKAM), and virtualization specialist VMWare (VMW) are poised to capitalize on this integration. We Still Like Facebook Facebook was one of the biggest stock stories of the year, with intense hype surrounding the company’s May market debut. But the Facebook IPO was plagued by problems, with questions surrounding last-minute pre-IPO disclosures by the company as well as technical errors at NASDAQ that left trades unexecuted or executed at the wrong price 4 2012 Annual Report on opening day. Nonetheless, despite the shaky start, the company rallied from its first-full-quarter loss of 30.35% in Q3 to finish Q4 up 22.90%. The stock rebounded nicely from its 2012 low of $17.55 in early September to finish the year at $26.63. With more than 1 billion users, we believe Facebook’s dominance in the social networking space puts it at a significant advantage in the all-important online advertising market. Ask yourself what is more appealing to advertisers: a company like Google (GOOG), which knows what you’re searching for, or Facebook, which knows a great deal more about the products you like and the products your friends like. Mobility vs. PCs It was also another solid year for Apple (AAPL). Although many feared the tech giant would stumble after the death of its founder, Steve Jobs, but the transition has been smooth. CEO Tim Cook has led successful launches of the iPhone5 and the third-generation iPad and Apple finished the year up 32.57%. Though its shares have declined recently, Apple remains well positioned to continue its growth in the smartphone space, accounting for nearly 20% of a global market that is continuing to flourish (total smartphone shipments grew 43% in 2012). Among the many companies in the Apple ecosphere benefiting from its continued success are ARM Holdings (ARMH) and Skyworks (SWKS). Both companies provide chip technologies for Apple products and finished the year up 37.66% and 25.15%, respectively. We continue to believe that the console videogame and PC markets are in decline. However, while our put options on both GameStop (GME) and Dell (DELL) helped TEFQX in the first half of the year, results were mixed in the second half. Our GameStop options had a negative impact overall when the company rallied 39.78% in Q3 and Q4, in part because of Sony’s (SNE) announcement that the PlayStation 4 would not be an online-only console. Nonetheless, we remain bearish on GameStop, believing that mobile (iOS and Android) gaming is going to have a significant negative impact on its business in the long term. This same online/mobile trend is hurting PC maker Dell, and our put options (which give investors the right to sell an underlying stock at a specific price) on the PC giant were one of the biggest contributors to performance in 2012, up 292.48%. Alternative Energy Renewable energy stocks had another difficult year in large part because of continued oversupply of solar modules and falling prices for a key component—polysilicon. We believe the industry is facing continued consolidation, with the survivors emerging as solid players in a renewable energy market that continues to expand. Thank you for your continued investment in Firsthand Funds. Sincerely, Kevin Landis President, Firsthand Funds www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE Example— In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2012 through December 31, 2012. Actual Expenses— The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes— The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing 6 2012 Annual Report ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. Firsthand Technology Opportunities Fund BEGINNING ACCOUNT VALUE 7/1/12 ENDING ACCOUNT VALUE 12/31/12 EXPENSES PAID DURING PERIOD* 7/1/12 - 12/31/12 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% Firsthand Alternative Energy Fund BEGINNING ACCOUNT VALUE 7/1/12 ENDING ACCOUNT VALUE 12/31/12 EXPENSES PAID DURING PERIOD* 7/1/12 - 12/31/12 ANNUALIZED EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 184/366 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Performance and Portfolio Discussion How did the Fund perform in 2012? Firsthand Technology Opportunities Fund (TEFQX) posted a gain of 16.67%, versus a 17.75% gain for the NASDAQ Composite Index and a 16.00% gain for the S&P 500 Index. For the six months ended December 31, 2012, Firsthand Technology Opportunities Fund rose 7.69% as compared to 3.91% and 5.95% gains for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? As of December 31, 2012, the Internet and computer industries represented the portfolio’s largest weightings, followed by holdings in the communications and semiconductorindustries. The portfolio’s exposure to the communications equipment and Internet industries contributed most to the Fund’s underperformance versus its primary benchmark in 2012. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor for the year was global data center services company Equinix (EQIX), one of the world’s largest co-location companies. Shares of Equinix finished the period up 103.35%, making it the best-performing data center stock for the year. Equinix is one of our biggest investments in cloud computing infrastructure, as it provides the critical component in that infrastructure—data hosting. The company continued to expand its capacity in 2012 and also announced plans to convert into a real estate investment trust (REIT) in 2014, which will help lower its tax obligations. Online retail giant Amazon (AMZN) was another solid contributor to fund performance in 2012, up 44.93%. The company’s stock hit a record closing high of $261.68 on September 19. Amazon continues to adapt its offerings to capitalize on the global march toward mobility. The company’s hand-held reader, Kindle, controls more than a fifth of the tablet market. Amazon’s cloud offerings—leasing server space to businesses—has driven significant growth in third-party merchant offerings on the company’s amazon.com site; as much as 40% of the company’s unit sales are now made via these third-party sellers. We remain bullish on Amazon and its proven ability to anticipate market demand. Tencent Holdings (no U.S. symbol) China’s largest web service portal, closed the year up 59.84%. China’s Internet penetration rate stands at roughly 40%, and the country hasmore than 1 billion mobile phone users. That translates to a lot of growth potential for a social networking and online gaming company like Tencent. The company entered into partnership with Disney (DIS) to develop animation content for China and for international consumers. Struggling PC maker Dell Computer (DELL) fell 29.58% in 2012, with demand for more-mobile computing devices like smartphones and tables crushing demand for personal computers. Given our bearish sentiment on the PC industry, we purchased put options on Dell, which gave the Fund a 292.48% return in 2012. 8 2012 Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Performance and Portfolio Discussion Online search leader Google (GOOG) hit an all-time high in 2012 closing at $768.05 in early October, beating its previous record high of $732.94 in November 2007. Google has seen phenomenal success with its Android mobile platform. IDC reports Android captured 68.3% of the 2012 smartphone market, compared with Apple’s iOS phones’ 18.8%. Google finished the year up 9.52%. Which holdings were the greatest detractors from the Fund’s performance? Nokia (NOK) was the biggest detractor from Fund performance in 2012. While the once high-flying cellphone maker is still a top seller in China and maintains a strong presence in other developing countries such as India, Nokia continues to struggle against iOS and Android-based phones.We liquidated the Fund’s Nokia position in May. The Fund’s holdings in iPath S&P hort-Term Futures ETN (VXX) was another big detractor from Fund performance for the period. The VXX is an exchange-traded fund (ETF) that offers exposure to daily rolling long positions in volatility-index futures. The VXX was down 77.62% for the year, an indicator of falling market volatility throughout the year. Chinese Internet giant Baidu (BIDU) was another negative performer, down 13.89% in 2012. The company is facing increasing local competition in China, along with fears that China may eventually ease restrictions enough to entice foreign search engines like Google to return. Additionally, speculation about fraudulent accounting practices in China has taken a toll on many China-based stocks. Nonetheless, we believe Baidu’s growth is still impressive: The company’s 2012 revenues topped 2011 by 53.8%. As we mentioned 6 months ago, we are bearish on video game retailers like GameStop (GME). Unfortunately, our put options on GameStop were another of the Fund’s detractors, thanks to a rally for the stock in the second half of the year. Mobile games are eroding the traditional disc/cartridge-based business of GameStop. In November, GameStop announced the anticipated closure of 200 stores in 2013. Nonetheless GameStop, while falling 22.80% in the first half of the year, rallied 39.78% in the second half in part because of Sony’s announcement that the Playstation 4 would not be an online-only console. The company finished 2012 up 7.91%, which meant a loss on our put options. Declining prices for solar modules combined with anti-dumping tariffs in the U.S. have combined to create an extremely difficult environment for solar companies in China. We believe there will be significant consolidation among Chinese solar players and sold off our position in LDK Solar Co., Ltd. (LDK) in March at a relatively small loss, but avoided a much bigger loss when LDK finished the year down 65.63%. www.firsthandfunds.com 9 Fund Performance and Holdings Information (as of 12/31/12) Firsthand Technology Opportunities Fund vs. Market Indices FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND NASDAQ COMPOSITE INDEX S&P 500 INDEX Since Inception (9/30/99) -3.38% 1.47% 2.70% 10-Year 11.72% 9.46% 7.09% 5-Year 6.17% 3.78% 1.66% 3-Year 10.42% 11.32% 10.86% 1-Year 16.67% 17.75% 16.00% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* % NET ASSETS Internet 38.2% Computer 13.7% Communications 8.6% Semiconductors 7.7% Software 7.2% Communications Equipment 6.0% Other Electronics 2.7% Networking 2.2% Social Networking 1.1% Advanced Materials 0.5% Semiconductor Equipment 0.4% Medical Device 0.1% Exchange Traded Fund 0.2% Net Other Assets and Liabilities 11.4% * Based on percentage of net assets as of 12/31/12. Top 10 Holdings** % NET ASSETS Apple, Inc. 13.7% Amazon.com, Inc. 10.6% Google, Inc., Class A 9.7% QUALCOMM, Inc. 5.5% Tencent Holdings Ltd. 5.1% Equinix, Inc. 4.3% ARM Holdings, PLC – SP ADR 4.2% VMware, Inc., Class A 4.0% Baidu, Inc. – SP ADR 3.7% Akamai Technologies, Inc. 3.4% ** Top 10 stock holdings total 64.2% of net assets. These holdings are current as of 12/31/12, and may not be representative of current or future investments. 10 2012 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Performance and Portfolio Discussion How did the Fund perform in 2012? Firsthand Alternative Energy Fund (ALTEX) posted a loss of 23.57%, versus a 17.59% loss for the WilderHill Clean Energy Index and a 16.00% gain for the S&P 500 Index. For the six months ended December 31, 2012, Firsthand Alternative Energy Fund fell 13.02% as compared to an 8.01% loss for the WilderHill Clean Energy and a 5.95% gain for the S&P 500 Index. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2012, renewable energy and advanced materialsrepresented the portfolio’s largest weightings, followed by holdings in the energy efficiency and semiconductor industries. The portfolio’s exposure to the renewable energy industry contributed most to the Fund’s underperformance versus its primary benchmark in 2011. Which individual holdings were the largest contributors to the Fund’s performance? Power-meter company Itron, Inc. (ITRI) was the largest contributor to Fund performance for the period. Growing international sales of the company’s smart meters helped send the stock up 24.55%. With penetration rates in the U.S. of one in three households, growth in the smart meter market is shifting to Europe and Asia, with many countries mandating them as part of a renewable energy plan and others looking for ways to curb energy use. Asia is expected to make up a significant portion of this market, and we are pleased with Itron’s positioning in China; the company opened a manufacturing facility in China in May. Another positive contributor was technology conglomerate Honeywell (HON), up 19.87% for the period. In addition to growth in the company’s aerospace business, Honeywell has benefited from increased energy needs worldwide, which are helping create demand for the company’s automation and control solutions business. Semiconductor firm Power Integrations (POWI) specializes in power supply and AC-DC conversion products. Its EcoSmart product line is designed to reduce energy use while products are in standby modes. While the stock finished the year up just 1.91%, we sold several thousand shares during the year for a much larger gain, making it one of the Fund’s top contributors for the period. China-based solar module maker JinkoSolar (JKS) closed out the year up 24.20%. Continued oversupply is fueling intense competition among solar players in China. We expect that government-owned companies will have an advantage as consolidation inevitably occurs. With Jinko’s recent $1 billion loan from China Develoment Bank Corp, it seems the Chinese government may count Jinko as one of the eventual winners. www.firsthandfunds.com 11 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Performance and Portfolio Discussion Which holdings were the greatest detractors from the Fund’s performance? GT Advanced Technologies (GTAT) was the biggest detractor from Fund performance for the year. Solar module oversupply continues to be a drag on the industry, with manufacturing equipment makers like GT Advanced among the hardest hit. We were pleased with the announcement in October of a 25% workforce reduction as part of a restructuring effort.Further, the company is diversified, with a substantial portion of its business devoted to the LED lighting industry, which we believe is a strong growth area. Manufacturing equipment supplier Meyer Burger (no U.S. symbol) was another negative performer for the Fund during the period. The photovoltaic (PV) market slump continued in 2012, with equipment and module manufacturers struggling with oversupply and falling demand. PV equipment spending fell 72% in 2012 and is expected to fall another 39% in 2013. Japanese electronics giant Sharp (no U.S. symbol) announced over $5 billion in losses for the year and fell 60.00% in 2012. Sharp’s displays are used in iPads and iPhones but the company needed a bailout in September thanks in part to a strong Yen raising its manufacturing costs. Intevac (IVAC), which supplies manufacturing equipment to the photovoltaic (PV) and hard disk drive (HDD) industries, saw its stock price plunge 38.24% during the year as its two largest customer segments, PV and HDD, continued to struggle. One of the downsides to the trend toward cloud computing is increasing utilization rates for HDDs, which has limited demand growth for HDD manufacturing in the near term. Motech Industries (no U.S. symbol), a solar-cell manufacturer based in Taiwan, announced in May that it was closing its polysilicon manufacturing facility in the United States because of falling prices for one of the solar industry’s key materials. Although Motech has gained a slight advantage thanks to U.S. tariffs on Chinese PV products, the collapse of PV prices has taken a heavy toll on Motech and the company finished the year down 46.49%. 12 2012 Annual Report Fund Performance and Holdings Information (as of 12/31/12) Firsthand Alternative Energy Fund vs. Market Indices FIRSTHAND ALTERNATIVE ENERGY FUND WILDERHILL CLEAN ENERGY INDEX S&P 500 INDEX Since Inception (10/29/07) -19.09% -29.36% 0.74% 5-Year -21.05% -31.37% 1.66% 3-Year -25.29% -26.99% 10.86% 1-Year -23.57% -17.59% 16.00% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* % NET ASSETS Renewable Energy 40.6% Advanced Materials 14.3% Energy Efficiency 10.7% Semiconductors 6.9% Basic Materials 6.1% Industrials 5.8% Environmental Services 4.6% Other Electronics 3.6% Power Conversion/Supply Equipment 3.2% Building Automation 1.8% Intellectual Property 0.0% Net Other Assets and Liabilities 2.4% * Based on percentage of net assets as of 12/31/12. Top 10 Holdings** % NET ASSETS Corning, Inc. 6.0% Itron, Inc. 5.7% Honeywell International, Inc. 5.0% Rockwood Holdings, Inc. 4.9% Praxair, Inc. 4.9% Iberdrola S.A. 4.9% GT Advanced Technologies, Inc. 4.8% Power Integrations, Inc. 4.7% ADA-ES, Inc. 4.6% SunPower Corp., Class B 4.5% ** Top 10 stock holdings total 50.0% of net assets. These holdings are current as of 12/31/12, and may not be representative of current or future investments. www.firsthandfunds.com 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees Firsthand Funds, San Jose, California We have audited the accompanying statements of assets and liabilities of Firsthand Funds (the “Funds”), comprising respectively, Firsthand Technology Opportunities Fund and Firsthand Alternative Energy Fund, including the portfolios of investments as of December 31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on those financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Firsthand Funds as of December 31, 2012, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER, LLP Philadelphia, Pennsylvania February 21, 2013 14 2012 Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investments (as of 12/31/12) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE COMMON STOCKS — 88.4% ($84,064,001) Advanced Materials (0.5%) Corning, Inc. $ Communications (8.6%) Equinix, Inc.* Rackspace Hosting, Inc.* VimpelCom, Ltd. - SP ADR Communications Equipment (6.0%) QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer (13.7%) Apple, Inc. Internet (38.2%) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Medical Device (0.1%) MAKO Surgical Corp.* Networking (2.2%) Palo Alto Networks, Inc.* Riverbed Technology, Inc.* Other Electronics (2.7%) 3D Systems Corp.* VeriFone Systems, Inc.* see accompanying notes to financial statements www.firsthandfunds.com 15 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments (as of 12/31/12) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES/ CONTRACTS MARKET VALUE Semiconductor Equipment (0.4%) Applied Materials, Inc. $ Semiconductors (7.7%) ARM Holdings, PLC - SP ADR Exar Corp.* Skyworks Solutions, Inc.* Social Networking (1.1%) Facebook, Inc.* Software (7.2%) Intuit, Inc. Oracle Corp. Symantec Corp.* VMware, Inc., Class A* EXCHANGE-TRADED FUND — 0.2% ($238,425) Other (0.2%) iPath S&P hort-Term Futures ETF* PURCHASED OPTIONS — 0.0% ($20,000) Internet — 0.0% GameStop Corp., Class A , Put Option, Expiring January 2013, Strike Price $20.00 Total Investments — 88.6%(Cost $69,643,670) Other assets in excess of liabilities — 11.4% NET ASSETS — 100.0% $ * - Non-income producing security. ETF - Exchange Traded Fund SP ADR - Sponsored American Depositary Receipt see accompanying notes to financial statements 16 2012 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments (as of 12/31/12) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE COMMON STOCKS —97.5% ($1,952,480) Advanced Materials (14.3%) Corning, Inc. $ MEMC Electronic Materials Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials (6.1%) Metalico, Inc.* Rockwood Holdings, Inc. Building Automation (1.8%) Johnson Controls, Inc. Energy Efficiency (10.7%) Honeywell International, Inc. Itron, Inc.* Environmental Services (4.6%) ADA-ES, Inc.* Industrials (5.8%) 3M Co. United Technologies Corp. Intellectual Property (0.0%) Silicon Genesis Corp., Common (1)* 0 Other Electronics (3.6%) Intevac, Inc.* Power Conversion/Supply Equipment (3.2%) Power-One, Inc.* Renewable Energy (40.5%) Amtech Systems, Inc.* Enphase Energy, Inc.* Gamesa Corp. Tecnologica S.A. see accompanying notes to financial statements www.firsthandfunds.com 17 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments (as of 12/31/12) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE GT Advanced Technologies, Inc.* $ Hanwha SolarOne Co., Ltd. - SP ADR* Iberdrola S.A. JA Solar Holdings Co., Ltd. – ADR* JinkoSolar Holding Co., Ltd. - ADR* Meyer Burger Technology AG* Motech Industries, Inc.* Orion Energy Systems, Inc.* Sharp Corp. SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* Yingli Green Energy Holding Co. - ADR* Semiconductors (6.9%) Exar Corp.* Power Integrations, Inc. PREFERRED STOCK — 0.1% ($2,801) Intellectual Property (0.0%) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* 94 94 Renewable Energy (0.1%) SoloPower, Series C-1 (1)* Total Investments —97.6% (Cost $4,620,888) Other assets in excess of liabilities — 2.4% NET ASSETS — 100.0% $ *Non-income producing security. (1) Restricted security. ADR - American Depositary Receipt SP ADR - Sponsored American Depositary Receipt see accompanying notes to financial statements 18 2012 Annual Report STATEMENTS OF ASSETS AND LIABILITIES For the year ended December 31, 2012 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND ASSETS Investment securities: Acquisition cost $ $ Market value (Note 2) 84,322,426 * Cash Foreign currency at value ($22,964 and $1,281) Receivable for securities sold — Receivable from dividends, interest, and reclaims Receivable for capital shares sold 70 TOTAL ASSETS LIABILITIES Payable for securities purchased Payable to affiliates (Note 4) Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ $ Net Assets consist of: Paid-in-capital $ $ Accumulated net realized losses from security transactions, purchased options, written options and foreign currency ) ) Net unrealized appreciation (depreciation) on investments,purchased options and foreign currency ) NET ASSETS $ $ Shares outstanding Net asset value, redemption price and offering price per share(Note 2) $ $ * Includes purchased options whose primary risk exposure is equity contracts. see accompanying notes to financial statements www.firsthandfunds.com 19 STATEMENTS OF OPERATIONS For the year ended December 31, 2012 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND INVESTMENT INCOME Dividends $ $ Interest 12 Foreign tax withholding ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees GROSS EXPENSES Trustees fees reimbursement ) ) TOTAL NET EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized gains (losses) from security transactions ) Net realized gains from purchased option transactions(1) Net realized gains (losses) onforeign currency (1 ) Net realized gains from written option transactions(1) — Net change in unrealized appreciation on investments andforeign currency(2) Net change in unrealized appreciation (depreciation) onpurchased options(1) ) — Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase (Decrease) In Net Assets ResultingFromOperations $ $ ) Primary risk exposure is equity contracts. Change in unrealized appreciation (depreciation) does not include appreciation of $1,674,417 in connection with the reorganization of the Firsthand Technology Opportunities Fund (See Note 6). see accompanying notes to financial statements 20 2012 Annual Report STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2012, and December 31, 2011 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/12 Year Ended 12/31/11 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) fromsecuritytransactions, purchasedoptions, foreign currency andwritten options ) ) Net change in unrealized appreciation(depreciation) on investments, purchased options, foreign currency ) ) Net increase (decrease) in net assetsfrom operations ) ) ) FROM CAPITAL SHARETRANSACTIONS: Proceeds from shares sold Proceeds received in merger (Note 6) — — — Payment for shares redeemed ) Net increase (decrease) in net assetsfrom capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS: Beginning of year End of year $ Accumulated Net Investment Loss — — — ) CAPITAL SHARE ACTIVITY: Shares sold Shares received in merger (Note 6) — — — Shares redeemed ) Net increase (decrease) in sharesoutstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year see accompanying notes to financial statements www.firsthandfunds.com 21 FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share outstanding throughout each year FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND* YEAR ENDED 12/31/12 YEAR ENDED 12/31/11 YEAR ENDED 12/31/10 YEAR ENDED 12/31/09 YEAR ENDED 12/31/08 Net asset value at beginning of year $ Income from investment operation: Net investment loss ) Net realized and unrealizedgains (losses) on investments ) ) Total from investment operations ) ) Net asset value at end of year $ Total return % %) % % %) Net assets at end of year (millions) $ Ratio of gross expenses to average net assets before waiver % Ratio of net expenses to average net assets after waiver % Ratio of net investment loss to average net assets %) %) %) %) %) Portfolio turnover rate 81
